Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “set a virtual operation panel at a predetermined distance position in a virtual visual space area and control image display device by shifting the virtual operation panel in accordance with relative shaking amount, based on the relative shaking amount of the operation instruction object” (fig 9b) with all other limitation cited in claims 1.
Karlsson et al US 20180136744 input stabilization for virtual reality systems in which the control input is smoothed to compensate for shaking but does not disclose “ and control image display device by shifting the virtual operation panel in accordance with relative shaking amount, based on the relative shaking amount of the operation instruction object “.
Lee et al US 10,732,792 discloses a remote controller which corrects for hand shaking error but does not disclose “set a virtual operation panel at a predetermined distance position in a virtual visual space area and control image display device by shifting the virtual operation panel in accordance with relative shaking amount, based on the relative shaking amount of the operation instruction object”.

For at least these reasons the cited references do not read on the claimed invention.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 11/30/2021Primary Examiner, Art Unit 2692